MEMORANDUM OPINION
                                          No. 04-11-00388-CV

                                      IN THE MATTER OF A.M.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-JUV-02514
                             Honorable Carmen Kelsey, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 19, 2011

DISMISSED FOR WANT OF PROSECUTION

           On July 29, 2011, this court ordered appellant to provide written proof to this court no later

than August 8, 2011 that either (1) the reporter’s fee has been paid or arrangements have been

made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s

fee. Our order informed appellant that if he failed to provide such written proof within the time

provided, appellant’s brief would be due within thirty days from the date of our order, and this

court would only consider those issues or points raised in appellant’s brief that do not require a

reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Appellant did not designate a

reporter’s record or file a brief.       Accordingly, on September 14, 2011, this court ordered

appellant to show cause in writing no later than September 26, 2011 why this appeal should not
                                                                              04-11-00388-CV


be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did not respond;

therefore, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

42.3(b).

                                                    PER CURIAM




                                            -2-